DETAILED ACTION
Notice of Pre-AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 05/27/2021 have been fully considered but they are not persuasive.
Applicant argues cited references fail to teach determining that a point in the program associated with the specific program content metadata substantially corresponds to a same point in the program at which the voice query was made by the user while the program was being presented. The examiner respectfully disagrees. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Hammontree discloses the frame selection component 504 can capture the frame from the video stream 502 rendered on the display at a time when the voice recognition component 404 receives the voice directed query 104 (e.g., when the voice recognition component 404 begins to receive the voice directed query 104, when the voice recognition component 404 finishes receiving the voice directed query 104, a time there between, etc.), when the voice recognition component 404 detects the command (e.g., upon recognizing a "snapshot" command from the voice directed query 104),  the specific program content metadata being received in a same signal with the program content (Rakib, fig. 6, paragraphs [0069] and [0098]-[0099] STB or media router 110 as the receiving device; paragraphs [0004]-[0005] metadata 108 including metadata associated with the video objects or annotation as the specific program content metadata; paragraphs [0008] [0048]-[0049] and [0051] MPEG-47 being combination of MPEG-4 - program content and MPEG-7 - metadata to transmit to user in the same signal) meeting limitations of the specific program content metadata received in the same signal including the program content is related to the particular portion of the program presented. In addition, Nordhagen et al teaches different specific program content metadata is specifically associated with different particular portion of the program (Figures 1, 2B; Abstract, Para. 0027-28, 0033-34). Accordingly, the examiner concluded that it would have been obvious to one of ordinary skill in the art to modify the combination before the effectively filing date of the claimed 
Furthermore, applicant argues Hammontree selects frames of the program content itself (not metadata) that were presented at the time of the voice query and provides search results of a separate search performed based on the objects detected in the selected frame (see paragraphs 55-56 of Hammontree). (Remarks: Page 3). 
Hammontree et al teaches the system 500 includes the context identification component 106, the object detection component 108, and the search component 110 as described herein. Accordingly, the context identification component 106 can identify contextual information (the context identification component 106 can obtain metadata pertaining to the broadcasted video stream being watched, where the metadata can indicate the channel, sport, date and time, teams, etc.) pertaining to the frame captured by the frame selection component 504. Further, the object detection component 108 can detect an object from the frame based on the search word identified from the voice directed query 104 and/or the contextual information identified by the context identification component 106. Moreover, the search component 110 can perform a search using the object detected from the frame, and a result can be generated based on the search. Thus, the system of Hammontree uses object from the frame based on the search word identified from the voice directed query 104 and/or the contextual information identified by the context identification component 106 to provide search results. Present claim language does not limit/prevent additional features and steps to perform search and obtain results. 
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1- 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hammontree et al. (US 2013/0086105) in view of Rakib et al. (US 2009/0327894), further in view of Nordhagen et al (US PG Pub No. 2009/0055742).
Regarding claims 1, 3 and 5, Hammontree discloses a method (Fig. 9 and Abstract), a system (Fig. 1-5 and Abstract), and a non-transitory computer readable medium having computer executable instructions thereon that, when executed by a computer processor (Fig. 1-5, Abstract and paragraph [0071]), cause the computer processor to:
Hammontree discloses correlate a time a voice query was received from a user during presentation of a program with a particular portion of the program (Hammontree, fig. 10, tags 1004-1008, paragraphs [0078]-[0080] voice query associated with a frame; fig. 5, paragraphs [0054]-[0056] the frame associated with a time; therefore, Hammontree teaches correlation of the voice query, the frame and the time; it also is 
correlate the particular portion of the program with specific program content metadata regarding the program (Hammontree, fig. 10, tags 1004-1008, paragraphs [0061],[0078]-[0080]), 
determine that the specific the program content metadata is received in the same signal with the program content is applicable to use in forming a response to the query based on the correlations by:
determining that the specific program content metadata received in the same signal including the program content is related to the particular portion of the program presented by determining that a point in the program associated with the specific program content metadata substantially corresponds to a same point in the program at which the voice query was made by the user while the program was being presented (Hammontree, fig. 5, tag 1008, paragraphs [0054]-[0058] and [0078]-[0080] identify context information of the captured frame at the time of the voice command as in fig. 5, paragraphs [0054]-[0056]); and
determining that the specific program content metadata received in the same signal including the program content is related to at least one particular person, object or situation to which the voice query pertains (Hammontree, fig. 10, tags 1008-1012, 
Hammontree fails discloses the specific program content metadata received in the same signal with the program content and Hammontree does not disclose detailing presentation of metadata and the program.
Rakib discloses program content, program metadata and program object metadata transmitting in the same signal and displaying object information by user selection.
In combination, Hammontree and Rakib disclose the specific program content metadata being received in a same signal with the program content (Rakib, fig. 6, paragraphs [0069] and [0098]-[0099] STB or media router 110 as the receiving device; paragraphs [0004]-[0005] metadata 108 including metadata associated with the video objects or annotation as the specific program content metadata; paragraphs [0008] [0048]-[0049] and [0051] MPEG-47 being combination of MPEG-4 - program content and MPEG-7 - metadata to transmit to user in the same signal);
provide for presentation to the user at during the presentation of the program, the program, the response to the query, and a user selectable element providing access to the interactive program associated with the specific program content metadata (Rakib, fig. 1-2 and 6, paragraphs [0087]-[0094] and [0002] the house object and the link to internet web pages thru the server; see fig. 10, paragraphs [0107]-[0118] for more detail; Rakib teaching could be used to implement fig. 10, tags 1012-1016 of Hammontree teaching),

Hammontree and Rakib, the combination teaches metadata being received in a same signal with the program content as discussed above. The combination is unclear with respect to different specific program content metadata is specifically associated with different particular portion of the program. 
In similar field of endeavor, Nordhagen et al teaches different specific program content metadata is specifically associated with different particular portion of the program (Figures 1, 2B; Abstract, Para. 0027-28, 0033-34). Therefore, it would have been obvious to one of ordinary skill in the art to modify the combination before the effectively filing date of the claimed invention for the purpose of providing additional and distinct information at unique points to promote sales of products.
Regarding claims 2, 4 and 6, in view of claims 1, 3 and 5, Hammontree, Rakib and Nordhagen disclose the correlating the particular portion the program with the specific program content metadata includes:
receiving associations of particular pieces of the specific program content metadata each with a respective portion of the program as the program is being presented to the user (Hammontree, fig. 10, tag 1008, paragraphs [0061], [0078]-[0080] context information associated to the captured frame; Rakib: Figures 13-14);
searching the associations of particular pieces of the specific program content metadata to find which of the particular pieces of the specific program content metadata is associated with the particular portion of the program that is correlated to the time the 
determining that the particular pieces of specific program content metadata found associated with the particular portion of the program are the specific program content metadata that are correlated with the particular portion of the program (Hammontree, fig. 10, tags 1010-1012, paragraphs [0061], [0078]-[0080] and Rakib: Figures 13-14).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUNAL N LANGHNOJA whose telephone number is (571)270-3583.  The examiner can normally be reached on M-F: 9:00AM - 5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KUNAL LANGHNOJA/Primary Examiner, Art Unit 2423